DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action
Any new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 10/18/2021. In particular, claims 1 and 26 have been amended to recite that the mixture comprises 20 to 50 weight% of the plurality of microparticles; claim 5 is cancelled; claim 9 has been amended to specify that the foaming agent comprises a sulphonate which narrows the claim in a manner not previously presented; claim 18 has been amended to recite that the mesh is “extending in a plane through the geopolymer foam layer;” claim 19 has been amended to remove “Kevlar;” and new claims 27-28, not previously presented, are added. 
It is noted that the newly introduced limitations were not present at the time of the preceding action. For this reason it is proper to make the present action FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 4, 7, 12, 15-21, 23-24, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over EP 3109217 and further in view of Turcinskas et al. (US 2016/0244366). Because EP 3109217 is in German, the machine-translated English equivalent is cited below. 
EP 3109217 teaches moldings and panels comprising at least one mineral binder and at least one chemical additive (claim 1), wherein the mineral binder comprises a geopolymer and the chemical additives is a foaming agent (claim 2). The panels further comprise fillers (claim 3) such as microspheres (claim 5) and further comprise reinforcing fibers (claim 6). The panel, comprising a hardened geopolymer mineral binder which is a foamed core layer has a lattice structure reinforcing layer made of fibers. This corresponds to the support layer of instant claim 16. The lattice corresponds to a “mesh” and can comprise glass or natural fibers. This meets instant claims 18-19. 
EP 3109217 teaches that the panels of the invention are used to create wall structures by placing the panels on a wall, which corresponds to the instantly claimed substrate, the wall of which is provided with an adhesive mortar inside or outside the wall, which corresponds to an inner tie layer. A plaster with reinforcement mesh is then applied, which corresponds to the support layer of instant claims 16-19, and finally a finishing plaster optionally with a coat of paint is applied, which corresponds to the instantly claimed outer protective layer. See claims 12-13 of EP 3109217. In other words, a layer of adhesive mortar (inner tie coat layer) is applied to a wall (substrate) to which the panels of the invention, which comprise a foamed reaction product of the geopolymer mineral binder and a foaming agent are then applied. Examples of binder include epoxy (¶19). A plaster reinforcement mesh (support material) is then applied, followed by a finishing plaster and coat of paint (outer protective layer). A mesh comprises a plurality of spaced apart support materials. Additionally, EP ‘217 teaches that laminates having a lattice structure as a reinforcing layer are formed by gluing or welding the reinforcing lattice, after which several reinforced panels (comprising the foam described above) equipped in this way are connected by gluing or welding to form a laminate. See ¶23. The lattice structure can be connected to the foam core by means of a mineral adhesive, which is an inner tie layer. This meets instant claims 23-24. EP ‘217 describes the lattice as a mesh. See ¶15 and ¶18. 
EP ‘217 teaches that the geopolymer is based on alkali-activated substances such as metakaolin, fly ash, blast furnace slag mixed with water retention agents as amorphous silicas. See ¶21. As discussed above, EP ‘217 teaches that reinforcing fibers and microspheres are further added to the mineral binder which is used to produce the foam layer. Water is further added to the mixture. See ¶14. Kaolin is an aluminosilicate source. Fly ash and blast furnace slag correspond to the instantly claimed alkali activator. 
The foaming agent of EP ‘217, when combined with water leads to a foam mass comprised of closed bubbles. A blowing agent is a substance capable of forming a cellular structure via a foaming process. 
Regarding claim 18, paragraph 21 of EP ‘217 teaches that depending on the application, the slurry making up the foam can penetrate into small gap masses and then foam up and condense. Based on this teaching, it would have been obvious to have the foam layer extend into a mesh, meaning the mesh is also necessarily penetrated by the foam. This meets instant claim 18, in which a mesh extends into a plane through the foam in that the foam. 
The foaming rate is matched to the hardening process of the binder system. The hardening process starts at the maximum foam height. The mineral binder is mixed with water and foamed. In this manner, the foam layer of EP ‘217 is applied as a “wet mixture,” as water is present, and is hardened, i.e. cured, after foaming. See ¶21 of EP ‘217. This meets newly presented claim 21. 
EP 3,109,217 does not expressly recite the amount of materials present in the geopolymer mineral binder which is foamed into panels for thermal insulation. 
However, Turcinskas et al. teaches a geopolymer foam formulation, and a geopolymer foam element used for insulation formed from said formulation. The geopolymer foam formulation comprises an inorganic binder, an alkaline activator, a surfactant, water and a gas phase. ¶17. The inorganic binder may comprise aluminosilicates, metakaolin, and/or fly ash. See ¶22. This is an aluminosilicate source. Metakaolin is also an aluminosilicate and is used in a preferred embodiment of Turcinskas et al. See ¶36. Reinforcing fibers such as basalt fibers can be added to the geopolymer foam formulation in amounts of up to 3% by weight. See ¶73. This corresponds to the instantly claimed reinforcing fibers, and the instantly claimed “rods” support material of instant claims 16 and 20-21. The amount of up to 3% by weight reinforcing fibers such as basalt overlaps the range of instant claim 4. See ¶73. The geopolymer foam formulation may further include hollow beads with a maximum size of 100 microns, which are “a plurality of microparticles.” The beads are present in an amount of at most 30% by weight of the geopolymer foam formulation. See ¶66.  This overlaps the range of instant claim 1. Additionally, starches and poly(meth)acrylates can be added to the geopolymer foam formulation of Turcinskas et al. This meets instant claim 7. See ¶63. The gas phase corresponds to a foaming agent, and includes materials which function as blowing agent. Surfactants can be present in a preferable amount of from 0.5 to 1.5% by weight of the foam formulation. See ¶49. Water is present in an amount of from 10 to 60% by weight of the formulation. See ¶52. The foam formulation comprises 20 to 75% by weight of inorganic binder, which includes aluminosilicate sources; from 5 to 25% by weight of alkaline activator, and 10 to 40% by water. These amount overlap the ranges of instant claims 2 and 15. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings of Turcinskas to amounts of aluminosilicate source; alkaline activator, and water which meet the instant claims limitations of instant claims 2 and 15, and to use an amount of hollow beads having a maximum particle diameter of at most 100 microns (making them microparticles) because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
Turcinskas et al. teaches that the foam formulations further include epoxy resins in an amount of from 0.5 to 10% by weight. See ¶67. Epoxy resins are described in the instant specification at page 3, lines 31-33 as meeting the requirement of water repellent. Thus, the 0.5 to 10% by weight epoxy resin of Turcinskas meets instant claim 12. 
Both Trucinskas and EP ‘217 relate to the field of geopolymer foams and their uses as thermal insulation. See ¶1-2 of EP ‘217 and ¶1 of Turcinskas et al. It would have been obvious to use the geopolymer foam formulation of Turcinskas et al., including the amounts of aluminosilicate, alkali activator, reinforcing fibers, microparticles, and water disclosed therein, in the invention of EP ‘217 in order to provide good foaming results with more advantageous processability and spreadability to the foams of EP ‘217. Additionally, the geopolymer foam of Turcinskas et al., which comprises amounts of materials meeting the instant claims, can be produced easily and at low cost, and in hardened form, has good thermal insulation properties. See ¶15 of Turcinskas et al. 
It would have been obvious to one of ordinary skill in the art to use hollow beads with a grain size less than 100 microns in an amount of at most 30% by weight as taught in Turcinskas et al. in the invention of EP ‘217 in order to provide shrinkage reduction to the foams of EP ‘217. It would have been obvious to include a starch or poly(meth)acrylate as taught in Turcinskas in order to provide foam stabilization. See ¶63. It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to use an amount of surfactant in a range of from 0.5 to 1.5% by weight as taught in Turcinskas et al. in the invention of EP ‘217 in order to stabilize the gas phase and thereby stabilize the foam. See ¶45-46 of Turcinskas. It would have been obvious to one of ordinary skill in the art to add the amount of reinforcing fibers of up to 3% by weight of the foam formulation as disclosed in Turcinskas et al. in the invention of EP ‘217 in order to improve the mechanical stability of the hardened foam. See ¶73 of Turcinskas et al. It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to utilize from 0.5 to 10wt% of epoxy resin, which meets instant claim 12 as epoxy resin performs the function of water repellent as discussed on page 3, lines 30-33 of the instant specification, as taught in Turcinskas et al. in the invention of EP ‘217 in order to provide flexibilization to the foams of EP ‘217 and to provide mechanical stability to the foams of EP ‘217. See ¶67-69 of Turcinskas et al. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over EP 3109217 and Turcinskas et al. (US 2016/0244366) and further in view of Morsy et al. (US 2016/0130811). Because EP 3109217 is in German, the machine-translated English equivalent is cited below. 
EP 3,109,217 in view of Turcinskas et al. is as discussed above, the rejection of which is incorporated herein by reference. EP 3,109,217 in view of Turcinskas et al. does not expressly recite that the outer protective layer has a tile provided thereon. 
However, Morsy et al. teach a geopolymer building block comprising an inner foam module for insulation and an outer dense tile surface on an outer side of the inner foam module for weather protection. See abstract. Morsy further teaches that an adhesive material such an epoxy mortar may be used to connect the tile to the wall. 
All of EP ‘217, Turcinskas et al., and Morsy relate to the field of geopolymer foams and insulation products. See ¶1 of EP ‘217 and abstract (and entire document) of Morsy et al. It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to include a tile provided on the outer layer on an outer layer as disclosed in Morsy disclosed in the invention of EP ‘217 in order to provide weather protection. See abstract of Morsy et al. 

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over EP 3109217 and Turcinskas et al. (US 2016/0244366) and further in view of Dubey (US 2013/0284069). Because EP 3109217 is in German, the machine-translated English equivalent is cited below. 
EP 3,109,217 in view of Turcinskas et al. is as discussed above, the rejection of which is incorporated herein by reference. EP 3,109,217 in view of Turcinskas et al. does not expressly recite that the compositions comprise a foaming agent comprising a sulphonate (instant claim 9) present in an amount of from 0.05 to 1 weight%. 
However, Dubey teaches cementitious compositions containing geopolymers (¶1). The compositions are used for, for example, construction elements such as panels (abstract). The compositions comprise an aluminosilicate (abstract and ¶21), calcium aluminuate (abstract and ¶22) alkali metal activator (abstract and ¶23), water, and which further comprise additives such as, for example, air entraining agents, which are used to foam the composition. See ¶193. Examples of the air entraining, i.e. foaming, agents include alkyl sulfonates and alkylbenzosulfonates (see ¶194), which are present in amounts of from about 0.01 to about 1wt% of the composition. See ¶196. The compositions may further include microspheres. See ¶173. 
All of EP ‘217, Turcinskas et al., and Dubey relate to the field of compositions comprising geopolymers and products produced therefrom. It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to include alkyl sulfonates and alkylbenzosulfonates air-entraining agents, which are expressly described as foaming the compositions of Dubey, in amounts of from about 0.01 to about 1wt% as disclosed in Dubey in the inventions of EP ‘217 (and/or in view of Turcinskas et al.) in order to entrap microscopic air bubbles in the compositions of EP ‘217 (and/or Turcinskas et al.) thereby reducing the density of the products formed in EP ‘217 and Turcinskas. See ¶193 of Dubey. 

Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive. 
Applicant argues that “one of ordinary skill in the art is presented with a choice of staring points between the example of the prior art provided in EP 3109217 or the preferred examples in EP 3109217.” Applicant then alleges that “it is therefore clearly not obvious for the skilled person to use the allegedly inferior example of the prior art provided in EP 3109217 with microparticles as a starting point.” 
This is not persuasive. 
While EP ‘217 may not exemplify the use of microparticles, this does not negate a finding of obviousness under 35 USC 103 since a preferred embodiment such as an example is not controlling.  Rather, all disclosures “including unpreferred embodiments” must be considered.  In re Lamberti 192 USPQ 278, 280 (CCPA 1976) citing In re Mills 176 USPQ 196 (CCPA 1972).  Therefore, it would have been obvious to one of ordinary skill in the art to utilize microparticles, given the teachings of EP ‘217, given the explicit disclosure in, for example, claim 5 of EP ‘217, which recites the use of microspheres. One of ordinary skill in the art would not “avoid the use of microparticles” as argued on page 8, last paragraph of the Remarks filed on 10/18/2021, given that the applied reference explicitly claims the use of microspheres, which are microparticles. See claim 5 of EP ‘217.
Applicant argues that it would not be obvious to combine the teachings of EP 3109217 with the teachings of Turcinskas, stating that EP ‘217 “teaches away” from the use of microparticles.
This is incorrect and not persuasive.
EP ‘217 explicitly recites the use of microspheres, which are microparticles, in the composition of the disclosed invention. Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  See MPEP 2123 [R-5] II. EP ‘217 does not criticize, discredit, or otherwise discourage the use of microparticles. In fact, claim 5 specifically recites that microspheres are added to the compositions of the invention. Therefore, Applicant’s argument is not persuasive. 
Applicant further argues that “it would not be obvious to one of ordinary skill in the art to seek a document which primarily aims to provide for sound absorption (see paragraphs 2 to 6 and paragraph 13 of Turcinskas” when given EP ‘217 which relates to lightweight construction materials.
This is incorrect and not persuasive. 
Turcinskas expressly and unambiguously discloses thermal insulation applications (see title; abstract; and ¶1, ¶15, and ¶80, of Turcinskas, for example). Turcinskas is not limited to sound absorption as argued by Applicants, but relates to thermally insulating foams which include geopolymers. As explained in the rejection above, Both Trucinskas and EP ‘217 relate to the field of geopolymer foams and their uses as thermal insulation. See ¶1-2 of EP ‘217 and ¶1 of Turcinskas et al. It would have been obvious to use the geopolymer foam formulation of Turcinskas et al., including the amounts of aluminosilicate, alkali activator, reinforcing fibers, microparticles, and water disclosed therein, in the invention of EP ‘217 in order to provide good foaming results with more advantageous processability and spreadability to the foams of EP ‘217. Additionally, the geopolymer foam of Turcinskas et al., which comprises amounts of materials meeting the instant claims, can be produced easily and at low cost, and in hardened form, has good thermal insulation properties. See ¶15 of Turcinskas et al. 
It would have been obvious to one of ordinary skill in the art to use hollow beads with a grain size less than 100 microns in an amount of at most 30% by weight as taught in Turcinskas et al. in the invention of EP ‘217 in order to provide shrinkage reduction to the foams of EP ‘217. It would have been obvious to include a starch or poly(meth)acrylate as taught in Turcinskas in order to provide foam stabilization. See ¶63. It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to use an amount of surfactant in a range of from 0.5 to 1.5% by weight as taught in Turcinskas et al. in the invention of EP ‘217 in order to stabilize the gas phase and thereby stabilize the foam. See ¶45-46 of Turcinskas. It would have been obvious to one of ordinary skill in the art to add the amount of reinforcing fibers of up to 3% by weight of the foam formulation as disclosed in Turcinskas et al. in the invention of EP ‘217 in order to improve the mechanical stability of the hardened foam. See ¶73 of Turcinskas et al. It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to utilize from 0.5 to 10wt% of epoxy resin, which meets instant claim 12 as epoxy resin performs the function of water repellent as discussed on page 3, lines 30-33 of the instant specification, as taught in Turcinskas et al. in the invention of EP ‘217 in order to provide flexibilization to the foams of EP ‘217 and to provide mechanical stability to the foams of EP ‘217. See ¶67-69 of Turcinskas et al. 
Therefore, the combination of the references is proper. Both references are from the same field of endeavor, and there is a rationale to combine the teachings of EP ‘217 and Turcinskas. 
With regards Applicant’s argument on page 9, the middle of the first full paragraph, one of ordinary skill in the art would be motivated to select a geopolymer foam formulation given the teachings of EP ‘217, given the explicit teachings in EP ‘217 of a geopolymer foam (see ¶21 and claim 2). EP ‘217 recites a geopolymer in claim 2 of the disclosed reference. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The combination of the references takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure. Therefore, the reconstruction is proper.  See the rationale above, which does not rely on Applicant’s own disclosure. 
For the reasons provided above, Applicant’s arguments filed on 10/18/2021 are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766